Per Curiam.
Elias F. Haddad, acting without .counsel, has moved that the judgment of disbarment against him, entered thirty-two years ago, be set aside. His petition attempts to refute the grounds on which the disbarment was granted, seeks to reopen the factual questions at issue, and attacks the honesty, integrity and good faith of the commissioners and the prosecutor.
The opinion of this Court in In re Haddad, 106 Vt. 322, 173 Atl. 103 laid these questions to rest. Even if all other prerequisites of such a motion were met, the time for any challenges to the finality of that adjudication have long since expired. The petition is dismissed as out of time.

Petition dismissed.